Citation Nr: 1730560	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-18 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 to February 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the case in August 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2015 VA medical opinion on whether it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected disabilities, such as diabetes mellitus type II, post-traumatic stress disorder (PTSD), and coronary artery disease, is not adequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not provide a fully articulated rationale supporting his opinion.  Hence, a new VA examination addressing whether hypertension was aggravated by the Veteran's service-connected disabilities is required.   
Further, a VA opinion is also required to address the likelihood that the Veteran's hypertension was related to exposure to an herbicide agent such as that used in Agent Orange while serving in Vietnam.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In a December 2011 rating decision, VA found that the Veteran served in the Republic of Vietnam during the Vietnam War and conceded his exposure to an herbicide agent, such as that used in Agent Orange.  Moreover, there is at least an indication that the Veteran's hypertension may have been related to such exposure.  In this regard, the National Academy of Sciences has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010); see also 38 U.S.C.A. § 1116(b).  

The category "limited or suggestive evidence of an association" means that the "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  77 Fed. Reg. at 47,928; 75 Fed. Reg. at 32,542.  The Secretary of VA concluded that the studies cited to by National Academy of Science were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id.

Nevertheless, National Academy of Science's finding of "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension is at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may have been related to service to warrant an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Following that examination and a review of all of the evidence of record, the examiner must address the following questions:

i.  Whether it is at least as likely as not that the Veteran's hypertension is aggravated by a service-connected disability, including, but not limited to, diabetes mellitus type II, PTSD, and coronary artery disease; and

ii.  Whether it is at least as likely as not that the Veteran's hypertension is related to exposure to an herbicide agent, such as that used in Agent Orange.  The examiner is directed to comment on the National Academy of Science's finding of "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension.

The claims file must be made available to the examiner for review.  The examiner must provide a full and complete rationale with supportive reasoning for any opinion offered, including citation to pertinent studies.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the statement of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiners do not have the needed knowledge or training.   

2.  After completing any additional development deemed necessary, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction he should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




